Case 2:20-cv-00943-DMG-RAO Document 53 Filed 12/08/20 Page 1 of 3 Page ID #:505

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    CV 20-943-DMG (RAOx)                                     Date    December 8, 2020

  Title Incredible Features, Inc., et al. v. BackChina, LLC                         Page    1 of 3


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                               NOT REPORTED
               Deputy Clerk                                             Court Reporter

     Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
              None Present                                               None Present

  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFFS’ MOTION TO DISMISS [36]

         Before the Court is Plaintiffs Incredible Features, Inc., Jeffrey R. Werner, and Brian R.
  Wolff’s Motion to Dismiss (“MTD”) the Counterclaims filed by Defendant BackChina, LLC.
  [Doc. # 36.] For the reasons set forth below, the MTD is GRANTED.

                                        I.
                       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiffs filed a Complaint against Defendant for copyright infringement on January 29,
  2020. [Doc. # 1.] Plaintiffs allege that Defendant infringed its copyrights by posting several
  photographs to its website without obtaining permission from Plaintiffs to do so. See id.
  Defendant filed its Answer on August 18, 2020, raising eight affirmative defenses and four
  counterclaims. [Doc. # 33.] The counterclaims all seek declaratory judgments that Defendant
  did not infringe Plaintiffs’ copyrights due to the doctrines of the Digital Millennium Copyright
  Act (“DMCA”) safe harbor, fair use, scènes à faire, and de minimis use. Id. Each of these
  counterclaims is identical to an affirmative defense that Defendant also asserts. See id. In its
  safe harbor counterclaim, Defendant alleges that “the photographs were posted by others on the
  blog portion of the website and promptly removed after notice.” Counterclaims at ¶ 18.

           On August 26, 2020, Plaintiffs filed the instant MTD, seeking to dismiss all the
  Counterclaims. They argue that the DMCA safe harbor counterclaim fails on the merits, and that
  all the Counterclaims should be dismissed because they are duplicative of the affirmative
  defenses. Defendant filed an Opposition on September 11, 2020, in which it notes that since
  filing its Counterclaims, it “discovered that the accused activities were performed by BackChina
  employees, not outside users,” and so it consents to dismissing the safe harbor defense and
  Counterclaim. [Doc. # 37 at 2.] Defendant asserted that it would file an amended Answer and
  Counterclaims reflecting dismissal of the safe harbor defense and counterclaim, id. at 3, though it
  did not do so. Defendant opposes dismissal of the other counterclaims. Id.

         Plaintiffs filed a Reply on September 18, 2020, in which they request that the Court grant
  them leave to file a motion for attorneys’ fees, due to Defendant’s counsel’s alleged failure to
Case 2:20-cv-00943-DMG-RAO Document 53 Filed 12/08/20 Page 2 of 3 Page ID #:506

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.     CV 20-943-DMG (RAOx)                                      Date   December 8, 2020

  Title Incredible Features, Inc., et al. v. BackChina, LLC                           Page    2 of 3


  perform due diligence in investigating and pleading the safe harbor defense and counterclaim.
  [Doc. # 39.]

                                                II.
                                            DISCUSSION

  A.     Safe Harbor Counterclaim

         Plaintiff claims that because Defendant did not timely file or request leave to file
  amended counterclaims pursuant to Federal Rule of Civil Procedure 15, or move to voluntarily
  dismiss the safe harbor counterclaim pursuant to Rule 41, the dismissal of the safe harbor
  counterclaim should be on the merits. Because Defendant admits that its safe harbor defense
  does not have factual support, the Court DISMISSES the safe harbor affirmative defense and
  counterclaim with prejudice.

  B.     Duplicative Counterclaims

          Courts have the discretion to determine whether declaratory relief is necessary or proper.
  See 28 U.S.C. § 2201; Huth v. Hartford Ins. Co., 298 F.3d 800, 802 (9th Cir. 2002) (“The
  exercise of jurisdiction under the Federal Declaratory Judgment Act . . . is committed to the
  sound discretion of the federal district courts.”). “Declaratory relief is appropriate (1) when the
  judgment will serve a useful purpose in clarifying and settling the legal relations in issue, and (2)
  when it will terminate and afford relief from the uncertainty, insecurity, and controversy giving
  rise to the proceeding.” Guerra v. Sutton, 783 F.2d 1371, 1376 (9th Cir. 1986) (citation and
  internal quotation marks omitted). Although Federal Rule of Civil Procedure 57 states that “the
  existence of another adequate remedy does not preclude a declaratory judgment,” “the
  availability of other adequate remedies may make declaratory relief inappropriate.” Fed. R. Civ.
  P. 57; United Safeguard Distribs. Ass’n, Inc. v. Safeguard Bus. Sys., Inc., 145 F. Supp. 3d 932,
  960–61 (C.D. Cal. 2015); accord Swartz v. KPMG LLP, 476 F.3d 756, 766 (9th Cir. 2007)
  (affirming district court dismissal of declaratory relief claim on the grounds that it was “merely
  duplicative” of plaintiff’s other causes of action).

           Defendant’s first, second, and third counterclaims for declaratory relief are merely
  duplicative of its affirmative defenses. The remedy they would provide—a judicial declaration
  that Defendant’s actions did not amount to infringement—is exactly the same that successfully
  litigating its affirmative defenses would. Defendant argues that the counterclaims would allow it
  to pursue a remedy in the event that Plaintiffs dismiss their claims, Opp. at 3, but Defendant
  could always object to a dismissal without prejudice, which Plaintiff can obtain only with
  Defendant’s consent or by Court order. See Fed. R. Civ. P. 41(a)(1), (2). Defendant also claims
  that its request for attorneys’ fees gives the Court something new to adjudicate, Opp. at 3, but
Case 2:20-cv-00943-DMG-RAO Document 53 Filed 12/08/20 Page 3 of 3 Page ID #:507

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 20-943-DMG (RAOx)                                      Date    December 8, 2020

  Title Incredible Features, Inc., et al. v. BackChina, LLC                          Page    3 of 3


  Defendant can still demand fees under applicable statutes if it is the prevailing party, without the
  need to raise duplicative counterclaims. See 17 U.S.C. § 505.

  C.     Leave to Move for Attorneys’ Fees

          Plaintiffs claim that because Defendant’s safe harbor counterclaim was “frivolously
  asserted,” the Court should allow it to pursue attorneys’ fees as the prevailing party on this
  Motion, pursuant to 17 U.S.C section 505, 28 U.S.C. section 1927, and Federal Rule of Civil
  Procedure 11. Reply at 7.

         In its Counterclaims, Defendant alleges that the photographs at issue were posted on its
  website “by others.” Counterclaims at ¶ 18. In its Opposition, Defendant admits that while “its
  counsel performed reasonable diligence to determine that BackChina’s accused activities are
  protected by the Safe Harbor” in preparing its Answer, “[i]n the intervening time” it
  “discovered” that the photographs were actually posted “by BackChina employees.” Opp. at 2.
  Defendant has seven employees. Jin Decl. ¶ 4 [Doc. 37-1]. Defendant did not disclose its
  discovery or otherwise indicate a willingness to withdraw the safe harbor defense or
  counterclaim until filing its Opposition. Supp. Carreon Decl. ¶ 4-5 [Doc. # 39-1].

          Although Defendant’s counsel’s investigation into its allegations was clearly lacking and
  he should have conceded the issue during the course of the Local Rule 7-3 meet and confer
  efforts, Defendant nevertheless was forthcoming ultimately in admitting its error and consenting
  to dismissal in its Opposition. There is no indication that its pleading was made in bad faith.
  Therefore, Plaintiffs’ request for leave to move for attorneys’ fees is DENIED.

                                               III.
                                           CONCLUSION

           In light of the foregoing, the Court GRANTS Plaintiffs’ MTD. Defendant’s DMCA safe
  harbor affirmative defense (Eighth Affirmative Defense) and fourth counterclaim are
  DISMISSED with prejudice. Defendant’s first, second, and third counterclaims for declaratory
  relief are DISMISSED without prejudice.

  IT IS SO ORDERED.
